United States District Court
Violation Notice (Rev. 1/2019)

Location Code Violation Number Officer Nama (Print) Officer No,

cll} 9519349 Hees |
YOU ARE CHARGED WITH THE FOLLOWING VIOLATION —
Date and Time of Offense CS ] Offense Charged OCFR 4 USC Sate Code

Joheloa _lwge 7 0. 2%, |

Place of Offense :

fll Amecicnn Cup, VU Gryly,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Offanse Description: Factual Basis for Charge Pt HAZMAT o
ey . wo >
wens’ Vewvins ( 17% Ac, )
Cw _
DEFENDANT INFORMATION Phone: (
Last Name First 0 | Mi,
4
[ a\ LE les ovne.| wW VY)
Street Address
ity State | Zip Coda Fintenennn —
[vei Luce | nel C$352
Drivers License No CDL5/D.L. State [Social Secure

ee ee

1 Lot Tin | / i Wet

APPEARANCE IS OPTIONAL
1B C1 if Box Bis checked, you must pay the
; total colfateral dus or in fieu of Payment

instructions, appear in court. Sea instructions:
_ortéiture Amount

M) C $50 Processing Fee

PAY THIS AMOUNT AT a gree
www.cvb.uscourts.goy “yg

  
  
   
 
   
  

APPEARANCE IS REQUIRED

A EH Box Ais checked, you must
appear in court. See

    

ob

 

YOUR COURT DATE

(If no court Appearance date js Shown, you will be notified of your appearance date by mail.)

Court Address q t 3 loo, Date
31 Green $f ulet log
Fay obbey, ee NG 6% | OF! 00

My signature signifies that | havelreceived 4 Copy of this violation notice. it is not an admission of guilt, F

Promise to appear for the hearing at the time and place instructed or in lieu of appearance pay the total
collateral due.

& ( a
X Defendant Signature Tame!

merece TEA

eeivadg* Filed 10/25/19 Page 1 of 2

 

5:4,9-mj-02284-RN

Case os '

 

 
STATEMENT

OF PROBABLE CAUSE
(For issuance of a

n arrest warrant or summons)

| state that on 6 Oud ,20 ! 4 __ while exercising my duties asa
| law enforcement officer in the Crete District of fl €_

  
     

The foregoing Statement is based upon:
[J my Personal observation -

[] information Supplied to me from m
i] other (explain above}

a My personal investigation
y fellow officer's observation

Executed on: _{Q) ( LIA) Leta

Date (mmidd/yyyy) Officer's Signature

Probable cause has been stated for the issuance of a warrant.

Executed on: ee TA
Date (mmidd/yyyy) US. Magistrate Judge
HAZMAT = 1

azardous mater
CDL=Com

ial involved in incident: PASS = 9 9; more
mercial drivers license; omy

Passenger vehicle:
= Commercial vehici

2 invelved in incident

e 2 of 2
5:4:9-mj-02284-RN Document 1 Filed 10/25/19 Pag

 
